Citation Nr: 9936030	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  91-18 357	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
beyond December 31, 1992, following surgery in November 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
as the result of a memorandum decision of the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
([citation redacted]) which affirmed two August 1994 
Board decisions as to the disallowance of an increased rating 
for the veteran's service-connected stomach condition and for 
reimbursement for private medical expenses, but vacated the 
decisions in part-as to their failure to address a properly 
raised and developed claim for a longer convalescence 
period-and remanded that matter for further development and 
readjudication.  

Thus, the matter on appeal arises from a February 1993 rating 
action of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which awarded a 
temporary total convalescence rating based upon a November 
1992 hospitalization, effective November 4, 1992, through 
December 31, 1992, and awarded the pre-hospitalization rating 
of 40 percent, effective January 1, 1993.  

The veteran currently resides within the jurisdiction of the 
Houston, Texas RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's November 1992 hiatal hernia surgery 
required a period of convalescence; however, prior to January 
1, 1993, the surgical wound was healed and there was no 
evidence of severe residuals of the surgery or need for 
further convalescence.  




CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence beyond December 31, 1992, following surgery in 
November 1992, have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a February 1955 rating action, service connection was 
granted and a 20 percent rating assigned for subtotal 
resection and gastrojejunostomy for duodenal ulcer.  A 40 
percent rating was assigned effective April 15, 1955, until 
January 1, 1968, when the rating was reduced to 20 percent.  
In December 1974, that rating was increased to 40 percent.  
In October 1987, service connection was granted for hiatal 
hernia, but the 40 percent rating was continued.  That rating 
has remained in effect to the present, with the exception of 
periods of hospitalization and recovery when temporary total 
100 percent ratings were in effect.

On November 4, 1992, the veteran underwent Collis-Nissen 
gastroplasty repair for recurrent hiatus hernia with reflux.  
In a letter received at the RO later that same month, the 
veteran indicated that he had recently been discharged from 
the hospital, but would be returning for follow-up 
appointments.  In February 1993, the RO reviewed physicians' 
statements and hospital records detailing the November 1992 
surgery for correction of hiatal hernia with reflux.  On that 
evidence, in a February 1993 rating action, the RO awarded 
the veteran a temporary total rating pursuant to the 
provisions of 38 C.F.R. § 4.30 from November 4, 1992 to 
January 1, 1993, when the pre-hospitalization rating of 40 
percent was again assigned.  The veteran was informed of that 
decision and expressed disagreement with the time period 
during which the convalescent benefits were in effect.  

In numerous statements submitted in support of his claim, the 
veteran contends that his service-connected stomach disorder 
was productive of such impairment following his November 1992 
surgery that he should be assigned a temporary total 
convalescence rating for six months following that surgery. 

Pertinent medical records associated with the claims folder 
include a pre-operative evaluation, the reports of November 
4, 1992 surgery and post-operative records, including nurse's 
and doctor's notes and a hospital summary report.  Pre-
operatively, the veteran was noted to have recurrent 
gastroesophageal reflux which had not been amenable to 
medical therapy and antireflux surgery was scheduled.  The 
operative report noted that the veteran underwent a Collis-
Nissen gastroplasty repair and tolerated the procedure well.  
The hospital summary report noted that the veteran did well 
post-operatively, except for retro-sternal discomfort on 
swallowing when he started eating, which gradually resolved.  
The wound healed satisfactorily, the veteran became 
ambulatory "nicely" and his condition was improved.  He was 
discharged from the hospital on November 9, 1992 with a 
return appointment for 3 days later to have the surgical 
staples removed.  

A November 12, 1992 chart extract noted that the veteran's 
incision was well healed; staples were removed and the wound 
steri-stripped.  The veteran was swallowing without any 
discomfort, had no heartburn and was noted to be satisfied 
with his result.  He was scheduled to return in approximately 
three weeks for final follow up with chest surgery.  On 
December 9, 1992, the veteran was noted to be doing 
"exceedingly well postoperatively."  He had noted no 
recurrent reflux whatsoever.  There had been no chest or 
abdominal pain and the veteran noted no bloating or gaseous 
distention.  Appetite was reportedly good and weight was 
stable.  There had been no fever, chills, change in bowel 
habits or genitourinary symptoms.  The veteran noted 
occasional twinges of left chest pain with torsion of the 
thorax; however, these were "very transient;" there was no 
pleuritic chest pain.  It was recommended that the veteran 
continue his current medical regimen, advance activities as 
directed by the thoracic and cardiac surgeon and follow-up in 
one year.  In a chart entry dated that same day, the surgeon 
noted that the veteran had been "extremely well" since 
surgery.  He was not having any reflux and was swallowing 
satisfactorily with very rare "hangups."  The physician 
requested that an esophogram be done the next day in order to 
document the veteran's esophagogastric anatomy for future 
reference.

The next chart entry is dated January 1995 at which time it 
was noted that the veteran was last evaluated in December 
1992.  The veteran's current complaints were of a "hurting" 
in the upper right quadrant of one year's duration.  The 
assessment was that the veteran was status post multiple 
surgical procedures, including removal of stomach and partial 
gastrectomy, cholecystectomy, hiatal hernia repair.  The 
veteran was to undergo an endoscopy.  

II.  Analysis

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release, if the treatment of a service-connected disability 
resulted in: (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of one, two, or 
three months beyond the initial three months may be made 
under § 4.30(a)(1), (2), or (3) and extensions of one or more 
months up to six months beyond the initial six-month period 
may be made under section 4.30(a)(2) or (3).

The veteran has already been assigned a temporary total 
rating following the November 1992 surgery that was effective 
through the end of December 1992.  He contends that the 
temporary total rating should have been effective for a 
longer period.  The Board notes, however, that the medical 
evidence of record shows that the veteran did not have 
"severe" postoperative residuals.  See 38 C.F.R. § 4.30 
(a)(2).  Particularly, there is no evidence of incompletely 
healed surgical wounds.  In fact, the surgical wound was 
noted to have healed satisfactorily at the time the veteran 
was discharged from the hospital shortly after surgery.  
Furthermore, in subsequent chart entries, treating physicians 
commented that the veteran was doing "extremely well" and 
"exceedingly well postoperatively."  In addition, there is 
no medical evidence that the veteran experienced "severe" 
postoperative residuals beyond the period for which the 
convalescent rating was already assigned.  The next medical 
record subsequent to December 1992 was dated in January 1995 
and noted complaints of right upper quadrant pain of one year 
duration, but did not characterize those complaints as a 
residual of the November 1992 surgery.  

The Board notes the veteran's complaints related to the 
severity of his service-connected stomach disorder; however, 
entitlement to benefits under 38 C.F.R. § 4.30 is based upon 
the need for convalescence following surgery.  The award of 
this benefit is not based upon the underlying impairment 
present with respect to a given disability, which exists 
simultaneously with the period following surgery performed to 
treat that disability.  In the Board's view, the evidence 
demonstrates that, after December 31, 1992, the November 1992 
surgery was not productive of what would be considered severe 
postoperative residuals.  Accordingly, entitlement to an 
extension of a temporary total rating pursuant to 38 C.F.R. 
§ 4.30 for a period of convalescence on and after January 1, 
1993 is not warranted.  


ORDER

Entitlement to an extension of a temporary total rating 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence 
beyond December 31, 1992, following surgery in November 1992 
is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

